Title: Thomas Jefferson to Thomas Cooper, 3 March 1819
From: Jefferson, Thomas
To: Cooper, Thomas


          
            
              Dear Sir
              Monticello Mar. 3. 19.
            
            After the passage by our legislature of the act for establishing their University at the Central College, several incidents of expectation suspended my asking a meeting of our visitors, which might enable me to write to you. one of these was the hope that the legislature would make a further donation to enable us to erect our buildings, so that we might be ready soon to open our general schools. in this we are disappointed; and being left with funds adequate to one only of the two objects, of procuring professors, & of providing for their accomodation, the latter of necessity claims precedence. the consequence is that unless they give us aid at their next session, our present funds will require 2. or 3. years to provide accomodations for the professors & students; and will so long delay the the general opening of the institution. I requested a meeting of our visitors on the 26th Ult. but failed of a quorum; so that nothing definitive can now be done until the meeting of the visitors of the new institution, which is fixed by the Governor to the 29th instant. this consists of 3. new members and 4. of the old ones. we shall propose to them your appointment as Professor of Chemistry, mineralogy and Physics, with a fixed salary adequate to what you have stated to be necessary; but as  pupils could not be expected to come to that insulated school, we shall propose to open a classical school immediately, by way of nursery, to provide subjects for the scientific branches by the time of their general opening; and for this purpose to accept your accomodating offer to take charge of this par interim so far only as respects such senior classes as, combining trouble and the emolument of tuition fees, as you should yourself chuse; and for the junior classes, to get an Usher to set up a school in Charlottesville on his own account as to expence and profit, but under the direction of our professor, and the patronage of the University.  this connection will ensure to him as many pupils as he chuses to undertake, because the public will consider his as the school of the University. this may suit the person you propose to bring with you, and I have no doubt he will soon find it his interest to procure assistants. these however are only propositions to be made, and altho’ we know that our new colleagues are zealous for the institution, yet we do not know their particular views of it, nor whether the a new majority may concur in those of the old one. I must still therefore defer a final letter to you until the meeting of the new board shall ascertain a final result.
            
            I inclose you the copy of an advertisement which I will pray you to have inserted in such Philadelphia paper as is most read by the mechanics. if their proposals to the Proctor be put under cover to me, they may come safer. mr Richardson borrowed of me 20.D. to help him back again, which he said he would replace in your hands. out of this be so good as to pay the expences of the advertisement. I salute you with great friendship and respect.
            Th: Jefferson
          
          
            P.S. in the Pavilions for the Professors of our University we require open stoves. I believe they are called Rittenhouse stoves in Philadelphia. the largest for their larger rooms should be about 26.I. wide in the back, and a smaller size for the bedrooms. will you be so good as to select two of the handsomest forms, and desire the holder of them to mark them for us? we shall apply for 5. as immediately wanting, for half a dozen more towards the end of the year, & others subsequently as we advance in our buildings. I know there is a good deal of choice in forms, and wish to avail of your presence there to select.
          
        